Citation Nr: 0306737	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-09 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
inpatient services at Hopedale Hospital in Hopedale, 
Illinois, from June 30, 1999 to July 4, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from November 1944 to April 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Medical Center.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The has been no compliance with VCAA.

During the appeal period, 38 U.S.C.A. § 17 has undergone 
significant changes.  See 68 Fed. Reg., Number 16, (January 
24, 2003).  Accordingly, this case is REMANDED for the 
following:

1.	The AOJ should render a determination 
in relation to the veteran's claim, 
in light of the statutory changes to 
38 U.S.C.A. § 17.  
2.	The AOJ should issue a letter that 
complies with VCAA.  
3.	According to the M11 computer record, 
the veteran is represented.  The AOJ 
should determine whether a copy of 
the SOC should be mailed to the 
representative.
4.	The AOJ is informed that the SOC is a 
document in preparation for an appeal 
the Board of Veterans' Appeals.  The 
repeated reference of an appeal to 
the Health Administration Service 
appears to be incorrect. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



